Title: To George Washington from Robert Carter Nicholas, 23 January 1756
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Williamsburg 23d Jany 1756

I was favour’d with yr Letter some Time ago, but know of no Opportunity of answering it sooner than by Capt. Mercer, as, upon Enquiry, I have not been able to hear any Thing of Jenkins. The Snuff Box was properly return’d & I took the Liberty of communicating the extatick Paragraph of your Letter; what Blushes & Confusion it occasioned I shall leave you to guess. It is with no small Concern that I hear of your being impeded in the Enterprize you’ve Undertaken by Pretensions that appear

to me groundless & unreasonable; but I hope Matters will be soon accommodated to your Liking. There is a Ship lately arrived from England, which brings Nothing worth mentioning, except his Majesty’s Speech & the Addresses of both Houses; the former of which breaths such paternal Tenderness for the Subject, & the Latter are fill’d with such Expressions of Loyalty & Confidence that our Enemies can have no Room to hope for Success from the much wished for Disunion of Sentiments in the King & People, but rather I hope have just Reason to dread the Resentment of a British Parliament. I heartily wish you a more succesful Campaign than you have hitherto met with & I should at all Times be glad to hear of yr Welfare being truly Yr affte humble Sert

Robt. Carter Nicholas


Mrs Nicholas’s best Wishes attend you.

